DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 2, there is insufficient antecedent basis for the limitation “the ejection velocity” in the claim or independent claim 1. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being obvious over Mase et al. (WO 2017169303 A1), which has a publication date of 05/10/2017. The rejection relies upon the corresponding US filing of the Mase reference, US 20190076907 A1, for an English translation.
The effective filing date of the claimed invention is 03/06/2019, which is antedated by the Mase reference by more than one year. The Mase reference therefore constitutes prior art under 35 U.S.C. 102(a)(1) and does not qualify for the exceptions under 102(b)(1).
1. Mase discloses a method for surface treatment of a DLC coated member [Abstract; para. 0057, “ejection particles may be ejected on the treatment region 15 to which a ceramic coating such as TiAlN or DLC (Diamond-Like Carbon) has been applied”], the method comprising:
taking as a treatment subject a DLC coated member having a DLC film coated on a surface of a base material [para. 0057, “ejection particles may be ejected on the treatment region 15 to which a ceramic coating such as TiAlN or DLC (Diamond-Like Carbon) has been applied”];
ejecting substantially spherical ejection particles having a median diameter D50 of from 1 micrometers to 20 micrometers [para. 0094, “particle diameter of the ejection particles to be used can be in the range of 1 to 20 micrometers in median diameter (D.sub.50)”] and a falling time through air of not less than 10 s/m against a surface of the DLC film of the DLC coated member at an ejection pressure of from 0.01 MPa to 0.7 MPa [para. 0097, “ejection pressure range of 0.01 MPa to 0.7 MPa”]; and
forming dimples on the surface of the DLC film without exposing the base material [para. 0058, “micronization occurs only in the coating layer”; para. 0097, “ejection particles are ejected for forming the dimples 16 each having an equivalent diameter of 1 to 18 .mu.m, preferably 1 to 12 .mu.m, and a depth of 0.02 to 1.0 .mu.m or less than 1.0 .mu.m”] so that a total projected area of the dimples is not less than 50% of a treated region [para. 0097, “the formation area (projected area) of the dimples 16 occupies 30% or more of the area of the surface of the treatment region”] and so that the surface of the DLC film is processed to an arithmetic mean height (Sa) of from 0.01 micrometers to 0.1 micrometers [Table 15] and a texture aspect ratio (Str) of not less than 0.4.
Mase fails to disclose ejecting substantially spherical ejection particles having “a falling time through air of not less than 10 s/m”, and further fails to explicitly disclose forming dimples on the surface of the DLC film “so that the surface of the DLC film is processed to an arithmetic mean height (Sa) of from 0.01 micrometers to 0.1 micrometers and a texture aspect ratio (Str) of not less than 0.4” (emphasis added).
 However, the method of Mase includes ejecting particles comprising overlapping sizes and materials (and therefore, densities) [para. 0093-94], at an overlapping or same ejection pressure [para. 0097] from a compressed gas, suction, blower, or direct pressure type blasting apparatus [para. 0095-96], and therefore is substantially similar to the method of the instant invention, and therefore substantially same result is expected—that is, a similar falling time and resulting dimple sizes. 
For example, Mase discloses in Example 6, ejecting a zirconia particle having a diameter (D50) of 15 micrometers, at an ejection pressure of 0.3 MPa from a suction type blasting [Table 4], each of which are within the claimed ranges. 
Example 6 is directed to forming dimples in a treatment region comprising “Ball end mill (SKH5)”, and thus does not include a DLC film. However, Mase teaches that the surface treatment can be performed on a treatment region coated with a ceramic, such as DLC [para. 0057, 0071].
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the dimple forming treatment process of Mase [Table 15, referencing each of the example embodiments in Tables 2 through 13], on a machining tool coated with a DLC film, of Mase [para. 0057], in order to form dimples within the DLC coating [para. 0057-58], and thereby reduce the frictional resistance of the tool, as taught by Mase [para. 0043], with predictable results. 
2. Modified Mase discloses the method of claim 1, wherein the ejection velocity of the ejection particles is not less than 80 m/s [para. 0093-97; Table 4, Example 6].
However, the method of Mase includes ejecting particles comprising overlapping sizes and materials (and therefore, densities) [para. 0093-94], at an overlapping or same ejection pressure [para. 0097] from a compressed gas, suction, blower, or direct pressure type blasting apparatus [para. 0095-96], and therefore is substantially similar to the method of the instant invention, and therefore substantially same result is expected—that is ejection velocity of the ejection particles.  
For example, Mase discloses in Example 6, ejecting a zirconia particle having a diameter (D50) of 15 micrometers, at an ejection pressure of 0.3 MPa from a suction type blasting [Table 4], each of which are within the claimed ranges. 
3. Modified Mase discloses the method of claim 1, wherein the treatment subject is a DLC coated member with a DLC film formed on the surface of the base material smoothed to a surface roughness Ra of not more than 0.1 micrometer [para. 0041, “in order to prevent adhesion of the built-up edge 25, a coating layer is formed after the cutting edge 11 portion of the cutting tool 10 is processed so as to form a smooth surface having surface roughness of Ra of 0.3 .mu.m or less, so that the surface of the coating layer is smoothed”; para. 0055, “preliminarily polishing of the treatment region 15 is performed to a surface roughness of Ra of 3.2 micrometers or less before the ejection of the ejection particles”; para. 0069, “performing the treatment on the treatment region which has been preliminarily polished to the surface roughness of Ra of 3.2 micrometers or less”].
Mase teaches smoothing the treatment region to a Ra of 3.2 micrometers or less before ejection of the ejection particles [para. 0055, 0069], but further discloses a prior art reference [para. 0041, Patent Document 5”], which teaches smoothing of an underlying base layer to a Ra of 0.3 micrometers or less before applying a protective coating.
Therefore, it would have been been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of surface treating a DLC coated workpiece, of Mase, to include smoothing the underlying base layer to a Ra of 0.3 micrometers or less, of the prior art [para. 0041, “Patent Document 5”], in order to ensure the surface of the coating layer is smoothed to a sufficient degree before surface treatment, as taught by Mase [para. 0055, 0069]. 
Additionally, the disclosed surface roughness Ra range of “0.3 micrometers or less” encompasses the claimed range of “not more than 0.1 micrometers”, which is sufficient to establish a prima facie case of obviousness. See MPEP 2144.05, I.
4. Modified Mase discloses the method of claim 2, wherein the treatment subject is a DLC coated member with a DLC film formed on the surface of the base material smoothed to a surface roughness Ra of not more than 0.1 micrometer [para. 0041, “in order to prevent adhesion of the built-up edge 25, a coating layer is formed after the cutting edge 11 portion of the cutting tool 10 is processed so as to form a smooth surface having surface roughness of Ra of 0.3 .mu.m or less, so that the surface of the coating layer is smoothed”; para. 0055, “preliminarily polishing of the treatment region 15 is performed to a surface roughness of Ra of 3.2 micrometers or less before the ejection of the ejection particles”; para. 0069, “performing the treatment on the treatment region which has been preliminarily polished to the surface roughness of Ra of 3.2 micrometers or less”].
Mase teaches smoothing the treatment region to a Ra of 3.2 micrometers or less before ejection of the ejection particles [para. 0055, 0069], but further discloses a prior art reference [para. 0041, Patent Document 5”], which teaches smoothing of an underlying base layer to a Ra of 0.3 micrometers or less before applying a protective coating.
Therefore, it would have been been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of surface treating a DLC coated workpiece, of Mase, to include smoothing the underlying base layer to a Ra of 0.3 micrometers or less, of the prior art [para. 0041, “Patent Document 5”], in order to ensure the surface of the coating layer is smoothed to a sufficient degree before surface treatment, as taught by Mase [para. 0055, 0069]. 
Additionally, the disclosed surface roughness Ra range of “0.3 micrometers or less” encompasses the claimed range of “not more than 0.1 micrometers”, which is sufficient to establish a prima facie case of obviousness. See MPEP 2144.05, I.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: The additionally cited reference to Sakai (US 20040147204 A1) is cited to show thin-film structure processing methods comprising jetting dry ice particles to a thin-film structure [Abstract].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER REMAVEGE whose telephone number is (571)270-5511. The examiner can normally be reached M-F, 9:30 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER REMAVEGE/Examiner, Art Unit 1713